Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yenkai Hseu (Reg. No. 78,571) on 16 June 2022.

The application has been amended as follows: 

In Claims: 
Claim 1 (Currently Amended): 
…
In response to the initiating, obtaining a criterion of a first subscription barrier, of a plurality of subscription barriers, associated with the first subscription, wherein the first subscription barrier prevents issuance of the first query request based on data that triggered the first subscription and calculations that are performed on the data in order to generate a query result; 
making, based on an evaluation of the criterion of the first subscription barrier and by the subscription engine, a first determination to block execution of the first subscription by a query node associated with the first query request, wherein an order in which the plurality of subscription barriers are evaluated is set such that a first set of subscription barriers of the plurality of subscription barriers that require less computing resources to evaluate are evaluated prior to a second set of subscription barriers of the plurality of subscription barriers that require more computing resources to evaluate than the first set of subscription barriers, wherein the first set of subscription barriers comprises the first subscription barrier;
…
Identifying, after determining that execution of the first query will result in the first query result being equal to the second query result, a cause specifying reasons as to why execution of the first query request will result in the first query result being equal to the second query result; 

Claim 9 (Cancelled)

Claim 11 (Currently Amended): 
…
in response to the initiating, obtaining a criterion of a first subscription barrier, of a plurality of subscription barriers, associated with the first subscription, wherein the first subscription barrier prevents issuance of the first query request based on data that triggered the first subscription and calculations that are performed on the data in order to generate a query result by the subscription engine; 
making, based on an evaluation of the criterion of the first subscription barrier and by the subscription engine, a first determination to block execution of the first subscription by a query node associated with the first query request, wherein an order in which the plurality of subscription barriers are evaluated is set such that a first set of subscription barriers of the plurality of subscription barriers that require less computing resources to evaluate are evaluated prior to a second set of subscription barriers of the plurality of subscription barriers that require more computing resources to evaluate than the first set of subscription barriers, wherein the first set of subscription barriers comprises the first subscription barrier;
…
identifying, after determining that execution of the first query request will result in the first query result being equal to the second query result, a cause specifying reasons as to why execution of the first query request will result in the first query result being equal to the second query result; 
…

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or render obvious the amended claim subject matter, which describes the generation of the subscription barrier under a particular condition wherein the result of a query will be equivalent to the result of a prior executed query, in the context of the remainder of the claims, including generating and evaluating the subscription barrier, evaluation a plurality of subscription barriers in an order of resource usage, and, after initially making a determination to block execution of a subscription, making a subsequent determination to permit processing of a subscription. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152